DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to amendment filed on 08/26/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 13, and 18.

Response to Arguments
Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page 2) that Szczepanik does not disclose categorizing “cloud items corresponding to a service provided in a cloud infrastructure” because Szczepanik does not even disclose multiple categories/types of services. Further, Szczepanik does not disclose providing a curated categorized list of available categories (or even a curated categorized list of available databases).
The Examiner respectfully disagrees with Applicant’s assertion because Szczepanik discloses that the generated file list categorizing each file being transmitted to the data lake system 101 may be compared with the information stored by the knowledge base 110 to determine which operational database(s) 123 may be best suited for handling the types of data being received and stored. The data lake system 101 may query the knowledge base 110 for records describing previously created and/or existing data lakes. The data lake system 101 may apply one or more analytics tools, cognitive learning techniques or algorithms, such as machine learning and/or data clustering, to ascertain which historical data lakes have implemented a data lake having the closest correlation with the files being received or stored by the data lake being created or registered and the optimal database engine 119 for reading, writing and updating the files(see paragraph [0026]).
Szczepanik discloses that the data lake system 101 may further comprise a data cataloging & curation 121 service (hereinafter referred to as a "data catalog 121"). A data catalog 121 may provide a method for users of a data lake system 101, or a network of data lake systems (as shown in FIG. 1c and FIG. 2b) to view and understand the types of data available to the user on the data lake system 101 and/or available via one or more data sources 151 streaming data to the data lake system 101. Embodiments of data catalog 121 may organize the data sets of the raw data storage 117 and/or operational database 123 to allow for users to perform self-service searches for specific data, research the lineage of the stored data, uses of the data and the value of the data. Embodiments of the data catalog 121 may be a database instance that has compiled and organized the metadata, including metatags, and separate metadata files of each filed stored by the data lake system, into a searchable index that may be accessible to one or more users connecting to the data lake system 101 via one or more client devices 153 (see paragraph [0094]).
Szczepanik further discloses that as shown in FIG. 2a, one or more data sources 151 may stream the files to the raw data storage 117, where the files may be analyzed and categorized by the analytics engine 109. Embodiments of the analytics engine 109 may use the analysis engine 112, machine learning 114 and the knowledge base 110 to identify the best operational database 123 to transform and process the incoming data and file. The analytics engine 109 may sort the files being streamed to the operational database 123 (in this example, operational database 123a, 123b or 123n). The analyzed and categorized information may be directed by the analytics engine 109 to the database repository 120 of the chosen operational database 123 for managing the streaming file. Files stored by the raw data storage 117 may be maintained in a native format until a request is received by the operational database chosen to manage the file, wherein upon request, the database engine 119 may further extract the data from the stored files or data sets for further processing as requested by the data catalog 121 service interfacing with a user (see paragraph [0096].
Applicant argued that claims 2, 3, 14, 15, 19 and 20 further recite specifics related to the metadata and the type of information provided by the metadata. Szczepanick does not disclose extracting metadata from information tags (claims 2, 14 and 19), nor does Szczepanick disclose the specific categories (claims 3, 15 and 20) recited in the claims. Thus, Szczepanik cannot anticipate the claims.
The Examiner respectfully disagrees with Applicant’s argument because Szczepanik discloses that a text document's metadata may comprise information about how long a document is, the author's name, date the document was written and/or last revised and a short-written summary of the document (which may be tagged with one or more keywords). In another example, metadata may store log files that monitor and log interactions about or between certain computer systems. For instance, cell phone metadata may describe information such as location data, incoming or outgoing calls, the telephone numbers of the calls, length of call time, etc. An XML document's metadata may comprise markup that describes the document, including library names, routines, elements of the document, table headings, subheadings, captions, and footers. Moreover, XML documents, Web pages, and HTML documents may comprise metatags, which may be placed in the header of these documents. A metatag may include keywords and descriptors of the file associated with the metadata and provide a means for understanding or categorizing the data within the file, even without viewing the file itself.
Szczepanik also discloses examples of metadata may include descriptions or attributes about the incoming file (file type, author, date created, length, resolution, file size, etc.) metatags or keywords identifying themes of the file or words that may be referenced by the document repeatedly throughout, timestamps, file structures and other evidence that may help identify a type of file or category the file may be classified as, without having to fully process or extract the data from the file. The analysis module 112 may annotate or tag files with keywords or descriptors which may be used by the machine learning module 114 to categorize the file data or file type.
Applicants submit that no combination of Szczepanik and Manthon can teach or suggest the claimed subject matter.
The Examiner respectfully disagrees with Applicant’s argument because the Examiner contends that the combination of Szczepanik and Manthon reads on the limitations of claims 4 – 9, 16, and 20. 
It appears that applicants are interpreting the claims very narrow without considering the broad teaching of the references used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 
In view of such, the rejections are maintained and repeated as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 – 3, 10 – 15, and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al (US 20200174966; hereinafter Szczepanik).
Regarding claim 1, Szczepanik discloses a method comprising:
analyzing, by a processor-based system, metadata corresponding to a plurality of cloud items for presence of keywords (abstract; paragraphs [0023 - 0024], [0061], [0064]; Szczepanik discloses that the files entering the raw data storage 117 may be analyzed for the content and/or metadata by the data lake system 101 for keywords and descriptions that may be present within the file), each of the plurality of cloud items corresponding to a service provided in a cloud infrastructure, the metadata being indicative of functional characteristics of a service represented by the corresponding cloud item (paragraphs [0037], [0119], [0081]; Szczepanik discloses that the analysis module 112 may extract characteristics of the data from the files as metadata using one or more AI algorithms);
grouping, based on the metadata keyword analysis and a predefined keyword mapping, the cloud items in a category, amongst a plurality of categories, wherein the predefined mapping is indicative of a correlation between the plurality of keywords and the plurality of categories (paragraphs [0060], [0064], [0081 - 0082]; Szczepanik discloses that the file being received may be ingested with metadata that may already be pre-tagged with keywords and descriptors in some embodiments), wherein the plurality of categories correspond to functional groupings of the plurality of cloud services (paragraph [0054]; Szczepanik discloses that cloud computing environment 350 includes one or more cloud computing nodes 310 with which local client devices 153 used by cloud consumers, such as, for example, smartphone or cellular telephone 153a, desktop computer 153b, laptop computer 153c, and/or any other computing device such as an automobile computer system 153n, may communicate. Nodes 310 may communicate with one another and may be grouped (not shown) physically or virtually, in one or more networks); generating a categorized curated list of the cloud items Szczepanik discloses that each file type and/or any associated metadata being analyzed may have a distinct, recognizable pattern of attributes within the metadata that may be helpful for categorizing the type of data stored by each file without having to process the entire file); and
providing the categorized curated list for presentation to at least one cloud user (paragraphs [0003], [0094]; Szczepanik discloses that a data cataloging & curation 121 service (hereinafter referred to as a "data catalog 121"). A data catalog 121 may provide a method for users of a data lake system 101, or a network of data lake systems (as shown in FIG. 1c and FIG. 2b) to view and understand the types of data available to the user on the data lake system 101 and/or available via one or more data sources 151 streaming data to the data lake system 101).
Regarding claim 2, Szczepanik discloses the method as claimed in claim 1, further comprising:
extracting the metadata of the item from information tags provided by a service-provider of the service represented by the item (paragraphs [0081 - 0082], [0094]).
	Regarding claim 3, Szczepanik discloses the method as claimed in claim 1, wherein the metadata includes one of a name of the service represented by the item, a version information of the service, a description of the service, a service provider information, and a combination thereof (paragraphs [0037], [0039], [0043]).
	Regarding claim 10, Szczepanik discloses the method as claimed in claim 1, wherein each of the plurality of items is one of a virtual machine (VM) image, a container image, a helm chart, a microservice image, a datastore, and a resource management template (Szczepanik: paragraphs [0035], [0037], [0058] and MATHON: paragraphs [0037], [0099]).
Regarding claim 11, Szczepanik discloses the method as claimed in claim 1, wherein the cloud infrastructure is a hybrid cloud infrastructure (paragraphs [0052], [0054]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4 – 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 20200174966; hereinafter Szczepanik) in view of MATHON et al (US 2020/0387357; hereinafter MATHON).
	Regarding claim 4, Szczepanik discloses all the limitations in claim 1, wherein the plurality of categories includes databases (paragraphs [0028], [0033], [0037], [0069], [0074]), but fails to specifically disclose that the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools.
MATHON, in an analogous art, discloses wherein the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools (paragraphs [0039], [0045 – 0047], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Szczepanik by showing that the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools as evidenced by MATHON for the purpose of ubiquitous access to shared pools of configurable resources (such as computer networks, servers, storage, applications and services), which can be rapidly provisioned with minimal management effort.
	Regarding claim 5, Szczepanik and MATHON disclose the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as databases, in response to determining that the keyword present in the metadata is one of database, DB, sql, nosql, datawarehouse, data caching, data store, and a combination thereof (paragraphs [0019], [0066], [0119]; Szczepanik discloses that the analytics engine 109, may categorized the data of each file based on the characteristics of the metadata, including the file type, metatags, keywords and descriptions of the file that may be identified during the analysis of step 553).

categorizing the item as Cl/CD tools, in response to determining that the keyword present in the metadata is one of Jenkins, pipeline, continuous integration, continuous delivery, gate job, and a combination thereof (paragraphs [0047], [0054 - 0055], MATHON discloses that The DevOps stack provides a powerful set of tools for continuous integration, testing, and delivery of application, and may include components such as Jenkins, Spinnaker, Git, Docker Registry, Chef, etc.).
Regarding claim 7, Szczepanik discloses the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as networking tools, in response to determining that the keyword present in the metadata is one of network, sdn, software defined networking, wireshark, networkport, Ethernet, network-interface, and a combination thereof (paragraph [0024]; Szczepanik discloses that a metatag may include keywords and descriptors of the file associated with the metadata and provide a means for understanding or categorizing the data within the file, even without viewing the file itself).
Regarding claim 8, Szczepanik and MATHON disclose all the limitations in claim in claim 4, but fail to specifically disclose that the grouping comprises: 
categorizing the item as Human Resource (HR) tools, in response to determining that the keyword present in the metadata is one of Human resource, workday, Human Resource Management System (HRMS), Human Resource Information System (HRIS), payroll, performance, evaluation, and a combination thereof.
However, Szczepanik does disclose that the database engines 119 utilized by each operational database 123 of the data lake systems 101, the operational performance of each database engine 119 when managing files and data that matches the same category as the file being received and the frequency with which each of the existing data lake systems 101 accesses and manage the same file type 
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to recognize that the passage cited of Szczepanik is at least functional equivalent to the claimed limitation for the purpose of achieving the same end result.
Regarding claim 9, Szczepanik discloses the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as Information Technology (IT) tools (abstract; paragraphs [0024], [0046], [0069], [0080]; Szczepanik discloses that the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider), in response to determining that the keyword present in the metadata is one of support, bootstrap, onboard, setup, sysadmin, software kit, and a combination thereof (paragraphs [0046], [0050], [0058]; Szczepanik discloses that a metatag may include keywords and descriptors of the file associated with the metadata and provide a means for understanding or categorizing the data within the file, even without viewing the file itself).
Claims 13 – 20 incorporate substantively all the limitations of claims 1 – 12 in system and computer product form rather than method form, with minor modifications in the claimed language such as a processor and a memory coupled to the processor (see Szczepanik: paragraphs [0124], [0133]).  The reasons for rejecting claims 1 – 12 apply in claims 13 – 20.  Therefore, claims 13 – 20 are rejected for the same reasons.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457